Citation Nr: 0424325	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  04-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The appellant alleges military service with the United States 
Armed Forces in the Far East (USAFFE) in the Philippines from 
December 1941 to February 1946.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 hearing officer's decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied the 
above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.  

A VA Request for Information to the United States Army 
Reserve Personnel Command (ARPERSCOM) shows a request was 
made to verify the service record of the appellant for the 
period of service dated from December 12, 1941, to February 
23, 1946.  The appellant's date of birth was listed as 
September [redacted], 1916, and in recent documents he has verified 
that this is his correct date of birth.  ARPERSCOM responded 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.  

A certification from the Armed Forces of the Philippines 
shows that the appellant was born on September 18, 1916, and 
had service from December 15, 1941, to February 23, 1946.  
However, during his hearing before the RO in July 2003, the 
appellant stated that he entered service on December 8, 1941.  
There is nothing in the claims file to suggest ARPERSCOM 
conducted a records search with this information.  
Consequently, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) (observing that if there is reason 
to believe that information provided to service department 
was erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Contact ARPERSCOM and request 
reverification of the appellant's service.  
The request should ask ARPERSCOM to document 
that reverification of service encompassed a 
search under all personal information not 
previously considered.  As discussed above, 
reverification should include a period of 
service from December 8 or 15, 1941, to 
February 23, 1946, and a date of birth of 
September [redacted], 1916 (as noted in the 
certification from the Armed Forces of the 
Philippines and at the appellant's personal 
hearing).  

2.  Then, readjudicate the appellant's claim, 
with application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result of 
this remand.  If the decision with respect to 
the claim remains adverse to the appellant, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


